Citation Nr: 1735301	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  15-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to an effective date earlier than December 13, 2012, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned in August 2016 and a copy of that transcript is of record.  

The Board notes that after the June 2014 statement of the case, additional evidence was associated with the claims file.  The VA generated records are either duplicative or irrelevant to the issues on appeal.  In regards to the internet articles submitted by the Veteran, the Veteran waived initial agency of original jurisdiction review with a June 2017 correspondence.  See 38 C.F.R. § 20.1304 (c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  During his August 2016 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to an effective date earlier than December 13, 2012, for the grant of service connection for tinnitus.  

2.  The Veteran's hemorrhoids did not manifest during, or as a result of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an effective date earlier than December 13, 2012, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at his August 2016 Board hearing, the Veteran withdrew his appeal for entitlement to an effective date earlier than December 13, 2012, for the grant of service connection for tinnitus.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed. The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Here, the notice requirements were accomplished by a letter sent in July 2011, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Board acknowledges that in a December 2014 statement, the Veteran alluded that a service treatment record is missing from his claims file.  However, as will be discussed further below, the Veteran's file contains examination reports and medical history records from the Veteran's entrance into and separation from service, as well as records of his medical treatment throughout service.  The Veteran's service treatment records appear to be complete and the Board does not find any other indication from review of the claims file that service treatment records related to the Veteran's claim have not been associated with the claims file.  Therefore, a remand is not necessary. 

The Veteran was afforded a VA medical opinion in December 2012.  The Board notes that on his April 2013 notice of disagreement, the Veteran asserted that the examiner did not examine him for hemorrhoids.  However, the Board finds that as it was already established that the Veteran had a current disability, an examination was not necessary for adjudication of this claim.  The Board also notes that in a January 2017 statement, the Veteran's representative asserted "the Veteran remains steadfast in his contention that his disability is a consequence from his service and/or service connected disabilities and therefore warrants an appropriate entitlement".  The Board acknowledges that the December 2012 VA examiner did not address secondary service connection.  However, the Veteran has repeatedly asserted that his hemorrhoids had their onset in-service.  Additionally, these assertions of secondary service-connection do not meet the low threshold of an indication that the claimed disability is due to service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, as will be discussed further below, the Board finds that the VA examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided opportunities to set forth his contentions before the undersigned Veterans Law Judge in August 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has hemorrhoids that are related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of hemorrhoids as evidenced by his VA Problems List.  Therefore, the first element of Shedden has been met. 

In regards to an in-service occurrence, the Veteran contends that his hemorrhoids began in-service due to the toilet paper and that he was treated with suppositories while in service.  The Veteran later clarified that he was treated once in November 1966 and since then he has self-treated the problem.  The Veteran has also asserted that the notation of blood in his stools at separation is evidence of hemorrhoids.  See November 2012 statement; April 2013 notice of disagreement; October 2013 statement; December 2014 statement; August 2016 Board hearing transcript.  

In this regards, a December 1963 service treatment record shows that the Veteran was diagnosed with gastroenteritis and prescribed Robinul.  A December 1967 service treatment record shows that the Veteran was treated for severe stomach pain and diarrhea since the morning. The Veteran was diagnosed with acute gastroenteritis.  A December 1968 periodical report of medical examination noted that the Veteran's digital rectal examination was normal.  A December 1968 periodical report of medical history shows that the Veteran denied piles or rectal disease.  A December 1969 report of medical history shows that the Veteran denied piles or rectal disease.  The Veteran did report severe tooth or gum trouble.  A February 1973 service treatment record shows that the Veteran was treated for a stomach ache.  The Veteran was noted as having possible hyperactive bowels.  The Veteran was prescribed Robinul.  A March 1974 periodical report of medical examination shows that the Veteran's digital rectal examination was normal.  A January 1981 periodical report of medical examination noted that the Veteran's rectal digital examination was without abnormality; "occult blood neg".  

The Veteran's May 1984 separation report of medical history shows that the Veteran denied piles or rectal disease.  The Veteran did report dizziness or fainting spells, pain or pressure in chest and high or low blood pressure.  The Veteran's May 1984 separation report of medical examination shows that the Veteran's anus and rectum was noted as abnormal under item 32.  The Veteran's anus and rectum was noted as "PRN GUIAC (+)".  Under section 74 for disease and defect items 21, 22, 24, 32, 36, 39 and 40 were noted as "NED". 

In an August 2011 statement, the Veteran reported that he treats his hemorrhoids with Preparation H.  

In an August 2011 statement, S.C. reported that he met the Veteran in 1993 and he also served in the Republic of Vietnam.  S.C. reported that the Veteran told him he first had hemorrhoids during his tour in Vietnam due to the toilet paper.  S.C. reported that he knew for a fact that the toilet paper was not "Charmin".  He also reported that the Veteran told him that the medication he was given in service was the same as he could buy at the pharmacy.  

In an August 2011 statement, the Veteran's wife reported that she had lived with the Veteran for almost 46 years.  She reported that the Veteran treats himself for hemorrhoids.  She reported that he told her that the problem started while stationed in Vietnam because of the texture of the toilet paper.  She reported that the Veteran stated "why bother the VA when he can purchase the Preparation H and do it himself".  

The Veteran was afforded a VA medical opinion in December 2012.  The examiner noted that he had reviewed the Veteran's C-file in its entirety.  The examiner concluded that there was no evidence that the Veteran had hemorrhoids while on active duty.  The examiner explained that the assumption that the Veteran had hemorrhoids shown during active duty is incorrect.  The examiner noted that he had reviewed the Veteran's standard Forms 93 and 88 from multiple examinations during the Veteran's military career.  The examiner noted the January 1982 examination that showed that the Veteran's rectal exam under item 32 was without abnormality and the occult blood was negative.  The examiner also noted the March 1974 examination that showed the Veteran's digital rectal examination was normal.  The examiner also noted the December 1968 examination that showed the digital rectal examination was normal.  

The examiner explained that the item of interest noted on the request for the Veteran's retirement physical dated May 1984 showed an abnormal finding under item 32 which reads prn guaiac positive.  The examiner explained that it did not note hemorrhoids.  The examiner explained that "prn" in medical jargon means as necessary.  The examiner explained that guaiac testing showed a positive guaiac which means there was blood in the stool specimen but there is no evidence of hemorrhoids.  The examiner stated that in fact under section 74 items 21, 22, 24, 32, 36, 39 and 40 were noted as "NED," which means no evidence of disease.  The examiner explained that the Veteran's standard Form 93, which the Veteran completes himself and signs and therefore is considered factual, shows that the Veteran marks no for polyps or rectal disease under item 11 and made no mention of any hemorrhoids under item 25.  The examiner concluded that therefore, the overwhelming evidence shows that the Veteran had no hemorrhoids upon discharge from the military and did not have them throughout his military service based on the standard forms 88 and 93.  

Based on the above, the Board finds that the Veteran's service treatment records do not demonstrate that the Veteran had hemorrhoids while in service.  

In order for the Veteran's service treatment records to be used to contradict his allegations of in-service treatment for hemorrhoids, the Board must determine both (1) the service treatment records appear to be complete, at least in relevant part, and (2) that the injury, disease, or related symptoms at issue would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

With respect to the first Kahana component, the Board again notes that the claims file contains examination reports and medical history records from the Veteran's entrance into and separation from service, as well as records of his medical treatment throughout service.  The Board acknowledges the Veteran's December 2014 statement in which he appears to assert that a treatment record from November 1966 showing treatment for hemorrhoids is not included in his claims file based on a lab report dated November 1966.  The Board also acknowledges that the November 1966 lab report does not have corresponding treatment notes.  However, the Board does not find that this is evidence that the Veteran's service treatment records are not complete, at least in relevant part.  In this regards, the Board notes that the November 1966 lab report does not reference complaints, treatment or diagnosis of hemorrhoids.  The November 1966 lab report instead reads "ASO-TITER---125 TODD UNITS", which is in reference to testing for streptococci.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 109, 1783 (32nd ed. 2012).  Therefore, the Board concludes that even if there was a corresponding November 1966 service treatment record that has not been associated with the claims file, it is not relevant to the Veteran's claim for entitlement to service connection for hemorrhoids.  The Board therefore finds that the Veteran's complete service treatment records, at least in relevant part, are of record.

With respect to the second Kahana component, the Board finds that a chronic hemorrhoid condition, as described by the Veteran, is the type of condition that would have been detected had it been present.  The Board again acknowledges that the Veteran asserts that he only sought treatment for his hemorrhoids once while in service.  However, the Board again notes that the Veteran's service treatment records, which included rectal exams, are absent of any complaints, treatment or diagnosis of hemorrhoids.  

In regards to the Veteran's assertions that his separation report of medical examination is evidence of hemorrhoids during service, the Board finds the December 2012 VA medical opinion to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2012 VA medical opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The examiner also sufficiently explained that while the Veteran's retirement physical dated May 1984 showed an abnormal finding under item 32, it did not note hemorrhoids.  Again, the examiner explained that prn in medical jargon means as necessary.  The examiner also explained that guaiac testing showed a positive guaiac which means there was blood in the stool specimen but there was no evidence of hemorrhoids.  Again, the examiner stated that in fact under section 74 items 21, 22, 24, 32, 36, 39 and 40 were noted as NED which means no evidence of disease.  

In regards to the Veteran's assertions that his May 1984 separation report of medical examination is evidence of hemorrhoids during service, the Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, determining whether a medical notation of "prn guaiac positive" is evidence of hemorrhoids falls outside the realm of common knowledge of a lay person.  That is while the Veteran is competent to report the onset of his symptoms, any opinion regarding whether a notation of "prn guaiac positive" is evidence of hemorrhoids requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his May 1984 separation physical is evidence of in-service hemorrhoids.

The Board also notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the evidence that shows that the Veteran's digital rectal examinations were repeatedly noted as normal, the Veteran repeatedly denied problems with piles and rectal disease, the Veteran was treated for stomach problems on several occasions during service and those service treatment records are absent of any notations of current or past hemorrhoids, and the December 2012 VA examiner's conclusions regarding the Veteran's separation physical serve as affirmative evidence that an in-service occurrence of hemorrhoids did not, in fact, occur. 

In regards to the Veteran's post-service statements regarding his hemorrhoids, the Board again notes that the Veteran, as a layperson, is competent to report his symptoms in service and having those same symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that this testimony is not accurate and, therefore, does not probatively establish the incurrence of hemorrhoids in service.

In this case, the first reference of in-service hemorrhoids is the Veteran's May 2011 claim, approximately 27 years following his separation from service.  The Board finds that these subsequent reports of in-service hemorrhoids, made decades later, are far less credible than the Veteran's contemporaneous denials of any piles or rectal diseases.  The Board also finds them to be less credible than the service department records which show that there is no reference to the Veteran suffering from, or being treated for hemorrhoids.  The statements are also ultimately less credible than the objective medical evidence of record, which directly contradict lay statements by demonstrating the Veteran did not have hemorrhoids in service.  

In reaching its conclusion, the Board is not asserting that the Veteran is intentionally misrepresenting events of his service.  Rather, the Board has determined that such statements of in-service hemorrhoids and treatment for hemorrhoids are inaccurate recollections of a history that occurred almost three decades earlier, when compared against the service treatment records, and are thus unreliable and entitled to no probative value.  

In short, the Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of in-service hemorrhoids, regardless of whether such belated statements were made to VA medical care providers in the course of seeking medical treatment or to the Veterans Benefits Administration in the course of seeking service connection.

The Board acknowledges the statements submitted by the Veteran's wife and S.C.  The Veteran's wife and S.C are both competent to testify to what they have witnessed.  See Layno, 6 Vet. App. 465, 469.  

In regards to S.C., the Board notes that he was reporting what the Veteran had told him about his in-service symptoms.  As the Veteran's subsequent recollections of in-service hemorrhoids have been deemed to be inaccurate, the Board must assign S.C.'s statements regarding the Veteran's in-service onset of hemorrhoids no probative value.  In regards to any assertion by S.C. that the Veteran's currently diagnosed hemorrhoids are related to the military toilet paper, S.C. has not demonstrated the medical expertise necessary to provide such an opinion.  Therefore, the Board assigns S.C.'s assertions regarding the toilet paper in the military and the Veteran's currently diagnosed hemorrhoids no probative value.  

In regards to the Veteran's wife's statement, the Board again notes that she is competent to report what she witnessed while living with the Veteran.  However, the Veteran's wife reported that the Veteran told her his hemorrhoids began in-service.  To any extent that the Veteran's wife has relied on the Veteran's reports of his in-service hemorrhoids, recitations of which have already been rejected by the Board as inaccurate, unreliable and thus not credible, such statements from the Veteran's wife are entitled to no probative value.  Furthermore, the Board finds the contemporaneous service treatment records to be more probative than the Veteran's wife's assertions regarding the onset of the Veteran's hemorrhoids.   

The Board also acknowledges the internet articles submitted by the Veteran in December 2014 entitled "Understanding Hemorrhoids - the Basics" and "Hemorrhoids! Will it go away?"  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim. 

In the present case, the articles submitted by the Veteran fall into this general category.  The Board notes that the articles only provide general information and do not speak to this Veteran's particular circumstances.  Therefore, the Board assigns the articles no probative value in determining the onset of the Veteran's hemorrhoids.  

As the most competent and credible evidence of record is against a finding that the Veteran had an in-service occurrence of hemorrhoids, the second element of Shedden has not been met.  

Furthermore, with respect to the third Shedden element, a nexus to service, there is no favorable medical nexus opinion of record that supports a link between the current diagnosis of hemorrhoids and the Veteran's period of service.  The Board recognizes the Veteran's sincere belief that hemorrhoids are related to his period of active service.  However, the Veteran has not demonstrated the medical expertise necessary to provide such a nexus opinion.  

The Veteran is also not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  See Walker, supra.  Furthermore, the evidence of record is against a finding that the Veteran's hemorrhoids manifested in service and continued until the present time.   

Finally, the Board again acknowledges the January 2017 representative statement that asserted that "the Veteran remains steadfast in his contention that his disability is a consequence from his service and/or service connected disabilities and therefore warrants an appropriate entitlement".  However, the only evidence of record that service connection may be warranted on a secondary basis are conclusory lay statements and neither the Veteran nor his representative has demonstrated the necessary medical expertise to provide such an opinion.  As such, the Board assigns these assertions no probative value in determining whether service-connection is warranted.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The appeal concerning the issue of entitlement to an effective date earlier than December 13, 2012 for the grant of service connection for tinnitus is dismissed.

Entitlement to service connection for hemorrhoids is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


